Citation Nr: 1047949	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a degenerative disease of the lumbar spine at L3-4with 
radiculopathy.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to a compensable evaluation for service-connected 
residuals of a shell fragment wound, scars of the low back.  

4.  Entitlement to service connection for a right shoulder 
condition.  

5.  Entitlement to service connection for a bilateral leg 
condition, to include as secondary to a low back condition, or in 
the alternative, as due to exposure to herbicides, hazardous 
chemicals and/or parasites.  

REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from June 1969 to January 1972 and from November 
1990 to July 1991 with additional periods of ACDUTRA and 
INACDUTRA in the United States Army Reserves.  He is in receipt 
of the Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the Nashville RO in July 2010.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

Clarification of an issue on appeal

The Veteran originally filed a claim for numbness and tingling in 
both of his legs (neurological manifestations), claimed secondary 
to a low back condition.  See the Veteran's November 2007 claim.  
The RO specifically requested that the Veteran clarify the nature 
of his alleged bilateral "leg condition" in November 2008.  In 
his February 2009 substantive appeal, asserted that his bilateral 
"leg condition" was manifested by swelling and scaling of his 
legs (essentially a skin manifestation), which is due to exposure 
to herbicides, hazardous chemicals and/or parasites during his 
active duty in Southeast Asia and Southwest Asia.  

At the July 2010 VA hearing, the Veteran failed to further 
clarify this matter, variously testifying that he has suffered 
from tingling and numbness of his legs continually since service, 
and alternatively, his swelling and scaling of the bilateral legs 
manifested in the 1980's (before his deployment to Southwest 
Asia) and was possibly due to exposure to herbicides in the 
Republic of Vietnam or hazardous chemicals and/or parasites in 
Southwest Asia.  See the July 2010 VA hearing transcript at pages 
10, 11 and 15.  

In light of above, the Board has merged the Veteran's separate 
leg claims into one issue and has redenominated such as stated on 
the title page of this decision to encompass the Veteran's 
various assertions.  

The issues of (1) entitlement to service connection for a low 
back condition, (2) entitlement to service connection for a right 
shoulder condition and (3) entitlement to service connection for 
a bilateral leg condition, to include as secondary to a low back 
condition, or in the alternative, as due to exposure to 
herbicides, hazardous chemicals and/or parasites, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed August 1999 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for a 
degenerative disease of the lumbar spine at L3-4 with 
radiculopathy.

2.  Additional evidence received since the August 1999 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the Veteran's claim for service 
connection for a degenerative disease of the lumbar spine at L3-4 
with radiculopathy.  

3.  The Veteran's service-connected residuals of a shell fragment 
wound, scars of the low back, is tender, superficial, stable, and 
are not productive of functional impairment.

4.  The competent evidence of record does not show that the 
Veteran's service-connected residuals of a shell fragment wound, 
scars of the low back, is so exceptional or unusual that referral 
for extraschedular consideration by the designated authority is 
required.


CONCLUSION OF LAW

1.  The August 1999 rating decision, denying the claim of 
entitlement to service connection for a degenerative disease of 
the lumbar spine at L3-4 with radiculopathy, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence have been submitted for the claim 
of entitlement to service connection for a degenerative disease 
of the lumbar spine at L3-4 with radiculopathy; the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  The criteria for a 10 percent evaluation, but no more, for 
the Veteran's service-connected residuals of a shell fragment 
wound, scars of the low back, are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.7, Diagnostic 
Code 7804 (2008).

4.  The criteria for referral of the Veteran's service-connected 
residuals of a shell fragment wound, scars of the low back, for 
consideration on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

As to the petition to reopen the claim of service connection for 
a degenerative disease of the lumbar spine at L3-4with 
radiculopathy, that petition has been granted, as discussed 
below.  As such, the Board finds that any deficiency related to 
the VCAA concerning petitions to reopen is rendered moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, VA has met all statutory and regulatory notice and 
duty to assist provisions as to the Veteran's claim for an 
increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to initial adjudication of the Veteran's increased rating 
claim, a letter dated in September 2007 fully satisfied the duty 
to notify provisions concerning his claim for an increased 
rating.  The Veteran was informed that evidence was needed 
showing his service-connected residuals of a shell fragment 
wound, scars of the low back, had increased in severity.  He was 
informed of the types of evidence that could substantiate his 
claims, such as medical records or lay statements regarding 
personal observations.  He was asked to provide information as to 
where he had been treated for his service-connected residuals of 
a shell fragment wound, scars of the low back, and informed that 
VA was responsible for obtaining any federal records, VA records, 
and a medical examination, if necessary.  

The Board additionally observes that the September 2007 VCAA 
letter informed the Veteran as to how VA determines disability 
ratings and effective dates prior to the initial adjudication of 
his claim.  See Dingess, supra.  

The Board also concludes VA's duty to assist has been satisfied 
concerning the claims decided herein.  The Veteran's VA treatment 
records and private treatment records identified by the Veteran 
have been obtained and associated with the Veteran's claims file.  

The Board notes that the Veteran has contended that his complete 
VA service treatment records are not associated with his VA 
claims file, specifically his service treatment records 
associated with his service in the Republic of Vietnam and his 
extended service in the United States Army Reserves.  See the VA 
hearing transcript at pages 12, 18 and 26.  In particular, the 
Board notes that the Veteran has asserted that these outstanding 
records detail his continued complaints of low back and right 
shoulder pain throughout his service.  However, since the 
Veteran's claims decided herein deal only with the current 
severity of his service-connected residuals of a shell fragment 
wound, scars of the low back, and the matter of whether new and 
material evidence (medical nexus evidence) has been submitted to 
reopen his previously-denied claim of entitlement to service 
connection for a low back condition, the Board concludes that a 
remand under such circumstances would be a useless expenditure of 
scare VA medical and adjudicative resources, and would perpetuate 
"the hamster-wheel reputation of Veterans law".  See Coburn v. 
Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting).  
See also Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to 
assist is not a license for a "fishing expedition"].

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in 
October 2007 in connection with his increased ratings claim.  The 
Board observes that the October 2007 VA examination report was 
made without the benefit of reviewing the Veteran's claims file.  
In many instances, the Court has held that a failure to review 
the claims file renders a VA examination inadequate for rating 
purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 
932 (1992) ("The [VA] examiner should have the Veteran's full 
claims file available for review."), but see Snuffer v. Gober, 10 
Vet. App. 400, 403- 04 (1997) (review of claims file not required 
where it would not change the objective and dispositive findings 
made during a medical examination).  See also 38 C.F.R. §§ 4.1, 
4.2 (2010).  However, the Court has held in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to 
provide a medical examination or obtain a medical opinion, the 
relevant inquiry is whether "the examiner providing the report or 
opinion is fully cognizant of the claimant's past medical 
history."  

In the present case, the October 2007 VA examination report 
contains a history of the onset, nature, and course of the 
Veteran's low back scars during and since service.  The history, 
as provided by the Veteran, mimics that as contained in the 
claims file.  Thus, the Board is of the opinion that the October 
2007 VA examiner was apprised of the relevant medical history of 
the Veteran as it pertains to his current claim, and that the 
assessment provided in the report was based on an accurate 
account of the evidence in the claims file.  As such, the Board 
finds the October 2007 VA examination adequate for rating 
purposes, and a remand for a new examination unnecessary.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 
C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Service Connection

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra..  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, supra.

New and Material

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  There must be new and material evidence as to each and 
every aspect of the claim that was lacking at the time of the 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Discussion

The Veteran previously filed claims for service connection for a 
degenerative disease of the lumbar spine at L3-4with 
radiculopathy.  That claim was denied in the August 1999 rating 
decision.  Specifically, the Veteran's claim was denied on the 
basis that the medical evidence submitted did not reflect that a 
degenerative disease of the lumbar spine at L3-4with 
radiculopathy was incurred in or otherwise caused by his service.  
The Veteran did not initiate an appeal and the underlying 
decision became final.  38 U.S.C.A. § 7104.

The Board notes the RO did not reopen the Veteran's claim during 
the pendency of this appeal.  Regardless of the RO's actions, the 
Board is required to consider whether new and material evidence 
has been received warranting the reopening of the previously 
denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).  

At the time of the final August 1999 RO denial, evidence of 
record included the Veteran's partial service treatment records, 
VA treatment records reports from a May 1999 VA neurological 
examination and statements from the Veteran.  

Concerning the Veteran's claim for a low back condition, since 
the prior final denial of the Veteran's claim in August 1999, the 
Veteran has asserted that his current low back condition is due 
to in service trauma, particularly when he fell on his back when 
struck by the shell fragment.  See the July 2010 VA hearing 
transcript at pages 15 and 16.  This distinction is critical when 
considering that the medical nexus opinion of record at the time 
of the August 1999 rating decision, that of the May 1999 VA 
examiner, only contemplated whether his low back condition was 
caused by his shell shrapnel wounds rather than the resulting 
fall.  This evidence is new and material, as it was not before 
the RO at the time of the August 1999 rating decision and 
pertains to medical nexus, it raises a reasonable possibility of 
substantiating the claim.  

As this evidence is both new to the record and pertains to 
medical nexus (the reason for the August 1999 RO denial), it 
raises a reasonable possibility of substantiating the claim.  The 
Board concludes that new and material evidence has been 
submitted; the claim for service connection for a low back 
condition is reopened.  See 38 C.F.R. § 3.156, supra.

Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of a shell fragment 
wound, scars of the low back, are currently evaluated 
noncompensably (zero percent) disabling under former Diagnostic 
Code 7805 [Scars, other].  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2008).  The regulations pertaining to rating skin 
disabilities were revised, effective October 23, 2008.  However, 
those revised provisions are applicable only to claims received 
on or after October 23, 2008.  Because the current claims were 
received prior to that date (June 2007), those revisions do not 
apply in this case.  See 73 Fed. Reg. 54708 (Sept. 23. 2008).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Current Diagnostic Code 7800, concerns scars of the head, face or 
neck and is therefore not applicable to this case.  Former 
Diagnostic Codes 7801 and 7802, pertaining to scars, other than 
head, face, or neck, are also not applicable.  Former Diagnostic 
Code 7801 concerns scars which are deep and cause limited motion, 
of which there is no evidence in this case.  The Veteran 
specifically denied that his low back scars cause limitation of 
motion of his back.  Rather his main complaints associated with 
the scar were pain, tenderness and sensitivity.  See the VA 
hearing transcript at pages 21 and 22.  Former Diagnostic Code 
7802, although concerning superficial scars, is also not 
applicable, since the clinical evidence establishes that the 
service-connected scars involve an area far less than that 
required for a compensable rating under that diagnostic code [929 
square centimeters or 144 square inches].  Specifically, the 
October 2007 VA examination report indicates that the Veteran's 
scars measure 2.5 centimeters (cm) by 0.3 cm and 2.6 cm by 0.5 
cm.  See the October 2007 VA examination report.  These 
measurements, even in combination, do not come close to 
approximating the 929 square centimeters which is required for a 
compensable rating.  

Under former Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2008).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  Id. at 
Note (1) (2008).  The evidence of record does not reflect that 
such a loss of skin has occurred.  At the October 2007 VA 
examination, the VA examiner noted no skin breakdown and the 
Veteran denied such at the July 2010 VA hearing.  See the VA 
hearing transcript at pages 21 to 23.  Therefore, this diagnostic 
code is inapplicable.

Under former Diagnostic Code 7805, scars may be rated based on 
limitation on function of the part affected.  As noted above, the 
Veteran specifically denied that his back scars did not 
contribute to the limitation of motion of his back.  See the VA 
hearing transcript at pages 21 and 22.  As such, former 
Diagnostic Code 7805 cannot avail the Veteran.  

A 10 percent rating is warranted for superficial scars that are 
painful on examination.  See 38 C.F.R. § 4.118, former Diagnostic 
Code 7804 (2008).

While the Veteran specifically denied that his scars were painful 
or tender at the October 2007 VA examination, he specifically 
asserted that these scars were currently tender and painful "all 
the time".  See the VA hearing transcript at page 22.  

The Board notes that the Veteran, as a layperson, is competent to 
testify to symptomatology capable of lay observation, such as his 
painful and tender scar.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  The Board 
certainly has no reason to disbelieve the Veteran's assertion.  

Accordingly, in light of the Veteran's assertions that his 
service-connected shell fragment wound scars of the back are 
tender and painful, the Board concludes that a 10 percent 
evaluation under former Diagnostic Code 7804 is appropriate.   A 
rating in excess of 10 percent is not available under this 
diagnostic code.  

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

As fully detailed above, a higher disability rating is available 
where specific criteria are met.  The Veteran does not meet the 
schedular criteria for a higher disability rating.  It does not 
appear that the Veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation for 
his level of impairment.  In other words, he does not have any 
symptoms from his service-connected shell fragment wound scars of 
the back that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluation for that service-connected disability is adequate.  
Referral for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back condition is 
reopened, and to this extent only, the appeal is granted.

Entitlement to a 10 percent evaluation, but no more, is warranted 
for the Veteran's service-connected residuals of shell fragment 
wounds, scars of the back, subject to controlling regulations 
applicable to the payment of monetary benefits.  


REMAND

Unfortunately, the Veteran's claims of (1) entitlement to service 
connection for a low back condition, (2) entitlement to service 
connection for a right shoulder condition and (3) entitlement to 
service connection for a bilateral leg condition, to include as 
secondary to a low back condition, or in the alternative, as due 
to exposure to herbicides, hazardous chemicals and/or parasites, 
must be remanded again for further development.  Although the 
Board regrets the additional delay, it is necessary to ensure due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded every 
possible consideration.  

The Low Back

The Laws and regulation pertaining to service connection have 
been enumerated above and will not be repeated.  

It is uncontroverted that the Veteran has been diagnosed with 
degenerative disc disease of the lumbar spine, and his service 
treatment records reflect treatment for "severe low back pain" 
in January 1971 and x-rays from 1978 reflect "curvature of the 
spine."  As such Hickson elements (1) and (2) have been 
demonstrated.  

Also noted above, the Veteran was provided a VA examination in 
connection with his claim before the August 1999 final denial.  
The medical nexus opinion offered by the May 1999 VA examiner 
only addressed a possible relationship between the Veteran's 
currently-diagnosed back condition and his shell fragment wounds.  
This nexus opinion is inadequate for the purposes of the current 
decision because it fails to consider a causal relationship 
between the Veteran's degenerative disc disease and the injury 
incurred when the Veteran landed on his back after being hit by 
the shell fragments.  See the VA hearing transcript at page 15.  

Further, the Board observes that this opinion fails to address 
the Veteran's recent assertions that he has suffered from low 
back pain continuously since his service.  See the VA hearing 
transcript at page 20.  Concerning this assertion, the Board 
notes that the Veteran injured his low back in a work-related 
accident in March 2006.  Furthermore, private treatment records 
associated with treatment for this injury and the resulting back 
surgery in January 2007 reflect that the Veteran reported no 
history of any back injury prior to this time.  See e.g., private 
treatment records from the Tennessee Orthopedic Alliance dated 
from May 2006 to February 2007.  

Nevertheless, the Board concludes that the Veteran must be 
provided a VA examination to determine whether, in light of his 
entire medical history, his current low back condition is related 
to any incident of his service, to include the in-service fall.  

The Right Shoulder

The Veteran asserts that he injured his right shoulder during 
basic training at Fort Knox prior to his service in the Republic 
of Vietnam.  See the VA hearing transcript at pages 2 and 3.  The 
current medical evidence of record reflects that the Veteran has 
minimal degenerative changes in his right shoulder.  See VA x-ray 
reports dated in August 2007.  Accordingly, Hickson elements (1) 
and (2) have been demonstrated.  

The Veteran has not been seen for a VA examination in connection 
with this claim.  VA must provide a VA examination when there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease, and (4) insufficient competent evidence of record for 
VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Accordingly, this case must be remanded to the RO for 
a VA examination and nexus opinion addressing whether the 
Veteran's right shoulder condition is causally related to his 
service.

The Bilateral Legs

As briefly discussed above, the Veteran has been less than 
specific regarding his claim for a bilateral leg condition.  He 
has variously asserted that he suffers from tingling and numbness 
(neurological manifestations) as well as swelling and scaling 
(skin manifestations) which are possibly secondary to his low 
back condition, herbicide exposure, exposure to hazardous 
chemicals, and/or exposure to parasites during his service 
assignments in Southeast and/or Southwest Asia.  See the 
Veteran's statements dated in June 2007, November 2007 and 
February 2009.  

In addition to the law and regulation regarding direct service 
connection, enumerated above, service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 C.F.R. § 
3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
order to prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The competent medical evidence of record reflects that the 
Veteran has consistently claimed tingling and numbness in his 
legs and his VA outpatient treatment record note edema and 
scaling of his bilateral lower extremities.  Hickson/Wallin 
element (1) has been demonstrated.  Additionally, the Veteran's 
service records reflect that he served in the Republic of Vietnam 
and in Saudi Arabia, and thus, exposure to herbicides is conceded 
and exposure to smoke from burning chemicals is plausible.  
Hickson element (2) has been demonstrated.  

Concerning Wallin element (2), evidence of a service-connected 
disability, as discussed above, the Board is remanding the 
Veteran's claim for service connection for a low back disability.  
The Veteran's claim under a theory of secondary service 
connection may only succeed if service connection for a low back 
condition is granted.  As such, the Board finds that these issues 
are inextricably intertwined as to the theory of secondary 
service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994).  

Concerning the Veteran's claim based on a theory of secondary 
service connection, the Board observes that the Veteran has not 
been provided VCAA notice of the criteria necessary to prevail 
under such a theory.  If, as here, there is a procedural defect 
with respect to the notice required under the VCAA, this may not 
be cured by the Board.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
The Board therefore must remand this issue to the agency of 
original jurisdiction because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the Board 
is without authority to do so.  Any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Nonetheless, as Hickson elements (1) and (2) have been 
demonstrated, the Board finds that a remand for a VA examination 
and opinion addressing the nature and etiology of any diagnosed 
condition of either leg is necessary.  See McLendon, supra.  

Finally, as noted above, the Veteran has asserted that a portion 
of his service treatment records are missing from his VA claims 
file.  See the Veteran's VA hearing transcript at pages 12, 18 
and 26.  The Veteran's VA claims file does contain the reports of 
nine periodic medical examinations, to include the entrance and 
separation examination for both period of the Veteran's service.  
However, in light of the Veteran's assertion, additional 
development related to the appellant's service medical records 
should be undertaken. VA's duty to assist is heightened when 
records are in the control of a government agency.  See Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed.  In 
particular, the RO should ensure that 
notification is provided regarding 
requirements and development procedures 
necessary to substantiate a claim for 
secondary service connection under 
38 C.F.R. § 3.310 (2010).  

2.  Request that the Veteran submit copies 
of all service treatment records, active 
duty and reserve, in his possession.  The 
Veteran should also be asked to 
specifically identify any and all hazardous 
chemical and/or parasites to which he was 
exposed during his active service in 
Southeast Asia and Southwest Asia.  

3.  Request that the Veteran identify any 
and all private treatment received during 
his reserve service, and after obtaining 
the proper signed release, attempt to 
obtain any identified records.  All 
attempts to contact the Veteran and obtain 
these records should be documented in the 
Veteran's VA claims file.  

4.  Make a request for complete copies of 
the Veteran's service medical records for 
all periods of service.  Make this request 
to the appropriate records depository, 
using the appropriate manner of request.  
Ensure that all requests for service 
records are documented in the claims file, 
including which specific records are being 
requested.

5.  Thereafter, the AMC must schedule the 
Veteran for an appropriate VA examination 
with a properly qualified VA clinician.  
The VA clinician should review the 
Veteran's complete VA claims file, 
physically examine the Veteran, to include 
any x-rays or additional testing, and then 
provide the following:  

a.  Identify any diagnosed condition 
of the Veteran's low back, right 
shoulder and/or bilateral legs 
(orthopedic, neurological or skin 
manifestation).

b.  For any diagnosed condition of the 
low back and/or right shoulder, 
provide an opinion as to whether any 
such condition(s) is/are causally 
related to the Veteran's service.  

c.  For any diagnosed condition(s) of 
either of the Veteran's legs, provide 
an opinion as to whether each is 
causally related to any incident of 
the Veteran's service, to include 
exposure to herbicides, hazardous 
chemical and/or parasites.  

d.  IF, and only if, the VA 
clinician concludes that the Veteran 
has a low back condition which is 
causally related to his service, 
he/she must provide a medical opinion 
addressing whether any diagnosed 
condition of either of the Veteran's 
legs.

It would be helpful if the clinician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The VA clinician is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The clinician should review the 
claims folder and this fact should be noted 
in the accompanying medical report.

6.  The AMC should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claims remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




 Department of Veterans Affairs


